Citation Nr: 1710777	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to October 1969.

This matter comes on appeal before the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the appeal in November 2013 and May 2016 for medical opinions to address service connection for bilateral hearing loss.  


FINDING OF FACT

Bilateral hearing loss began in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016). 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2016). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board notes that the Veteran has been diagnosed with bilateral hearing loss during the course of this appeal in September 2008.  Accordingly, the requirements for Shedden element (1) have been met.  See 38 C.F.R. § 3.385.  The question before the Board is whether there is a nexus between the Veteran's military service and his bilateral hearing loss.  In order to establish service connection, a veteran must show a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends he incurred hearing loss as a result of combat noise exposure in service.  A DD Form 214 shows that he served in the Vietnam War as a light weapons infantryman and received the Combat Infantry Badge among other awards and decorations.  Thus, the Veteran has provided credible evidence identifying significant combat noise exposure in service.  The Board finds that the Veteran is competent to describe noise exposure, such as that caused by gunfire.  He is also competent to describe observable symptoms such as decreased hearing.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (indicating that a lay person is competent to testify as to symptoms he can observe with his senses).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service as an infantryman.  For these reasons, the requirements for Shedden element (2) have been met.

As such the remaining issue is to determine whether the current hearing loss disability is related to service.  The Board finds that it is.

The Veteran's entrance and exit examinations were both conducted between the time period of January 1, 1967 to December 31, 1970.  As such, it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  In such cases, the Board will determine whether converting the test results is advantageous to the Veteran for each test.  In this case, it is advantageous to the Veteran to leave the entrance examination results as recorded and convert the exit examination results to ISO.  Therefore, the tests should be considered as follows.

The Veteran's July 1967 entrance examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
--
15
LEFT
0
5
-5
--
10


In the Veteran's audiological evaluation for his service separation examination in October 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
--
5(10)
LEFT
5(20)
5(15)
5(15)
--
5(10)

Given this conversion, the evidence shows that the Veteran had normal hearing upon separation.  Upon separation, his pure tone thresholds at the 500Hz level suggest some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In addition, they suggest a shift in the hearing acuity experienced by the Veteran.  This information, combined with the Veteran's combat status and already service-connected tinnitus, leads the Board to conclude that the evidence is at least in equipoise with regard to whether hearing loss disability began in service.

With regard to the VA opinions of record, all of which are negative, the Board finds that they are not adequate in light of the conversion attributed to the separation examination above.  Those opinions relied on the Veteran showing normal hearing at separation and not having a threshold shift from entrance to separation.  Given the conversion, this is no longer an accurate premise upon which to base an opinion.

Nevertheless, the Board finds that there is enough evidence of record to show that a grant of service connection is warranted for bilateral hearing loss disability, even in the absence of a supporting opinion.  As state above, this is based upon the entrance and separation examinations as well as the Veteran's credible testimony and combat status.  The claim should be granted.


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


